 Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 1 of 10 PageID #: 454




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JANE DOE L.C.,                              )
                                             )
                       Plaintiff,            )
                                             )
        v.                                   )   C.A. No. 19-1762 (MN)
                                             )
 AIMBRIDGE HOSPITALITY, LLC, D/B/A           )
 AIMBRIDGE HOSPITALITY AND/OR                )
 JEWEL RESORTS; AND DOES 1 TO 100,           )
 INCLUSIVE,                                  )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION

David A. Felice, BAILEY GLASSER LLP, Wilmington, DE – Attorney for Plaintiff

Michael J. Logullo, RAWLE & HENDERSON LLP, Wilmington, DE; Brandon J. Hechtman, Josefine
Blick, WICKER, SMITH, O’HARA, MCCOY AND FORD, P.A., Coral Gables, FL – Attorneys for
Defendant




September 21, 2020
Wilmington, Delaware
    Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 2 of 10 PageID #: 455




NOREIKA, U.S. DISTRICT JUDGE:

        Presently before the Court is Defendant Aimbridge Hospitality LLC’s (“Defendant” or

“Aimbridge”) motion to dismiss (D.I. 18) Plaintiff Jane Doe, L.C.’s (“Plaintiff”) First Amended

Complaint (D.I. 14) under: (1) the doctrine of forum non conveniens; (2) Fed. R. Civ. P. 12(b)(6)

for failure to state a claim upon which relief can be granted; and (3) Fed. R. Civ. P. 12(b)(7) for

failure to join various indispensable parties. For the reasons set forth below, the Court GRANTS

Defendant’s motion on the basis of forum non conveniens; and does not reach Defendant’s

remaining arguments. 1

I.      BACKGROUND

        On September 19, 2019, Plaintiff, a Canadian citizen and resident, filed the present action,

alleging that as a result of Defendant’s negligence, she was repeatedly attacked and sexually

assaulted by the staff of the Jewel Dunn’s River Beach Resort & Spa (“the Resort”) in Ocho Rios,

Jamaica, while vacationing on September 22-23, 2017. (D.I. 1 ¶¶ 64–79). Plaintiff alleges that

the Resort operated pursuant to a management agreement between its then-owner, Jamaican

business entity Sagicor Life Jamaica Limited (“Sagicor”), and Aimbridge Jamaica Limited




1
        The Court notes that the presence of the Doe defendants (as alleged, most likely foreign
        citizens) calls into question whether or not this matter is properly before this Court – as the
        Plaintiff is a foreign citizen, even a single foreign defendant defeats diversity for the
        purposes of subject matter jurisdiction. See Field v. Volkswagenwerk AG, 626 F.3d 293,
        296 (3d Cir. 1980) (remarking that an action by an alien against citizens of a state and
        another alien lacks diversity); c.f. Singh v. Daimler-Benz AG, 9 F.3d 303, 305 (3d Cir.
        1993) (noting that multiple circuits, including the Third Circuit, apply the complete
        diversity requirement to aliens, and that 28 U.S.C. § 1332(a)(2) does not expressly provide
        that one alien may sue another in federal court). The Court need not resolve the issue,
        however, because a court “may dispose of an action by a forum non conveniens dismissal,
        bypassing questions of subject-matter and personal jurisdiction, when considerations of
        convenience, fairness, and judicial economy so warrant.” Sinochem Intern. Co. Ltd. v.
        Malaysia Intern. Shipping Corp., 549 U.S. 422, 432 (2007).


                                                  1
 Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 3 of 10 PageID #: 456




(“AJL”), a St. Lucian entity affiliated with Aimbridge. (D.I. 14 ¶ 23). Aimbridge is a limited

liability company organized under the laws of Delaware. (D.I. 14 ¶ 2).

       On November 8, 2019, Defendant filed a motion to dismiss for lack of subject matter

jurisdiction. (D.I. 11). In response, on December 6, 2019, Plaintiff filed a First Amended

Complaint (“Amended Complaint”) (D.I. 14). In the Amended Complaint, Plaintiff revised her

original claims, averring four counts: negligence, negligent hiring; negligent supervision and

retention; and intentional or negligent failure to warn. (See D.I. 14). On January 14, 2020,

Defendant filed the present motion to dismiss, claiming that Plaintiff failed to state a claim against

Aimbridge, failed to join indispensable parties Sagicor and AJL, and that the case should be

dismissed under the doctrine of forum non conveniens. (See D.I. 18 & 19).

II.    LEGAL STANDARD

       “Under the federal doctrine of forum non conveniens, ‘when an alternative forum has

jurisdiction to hear [a] case, and when trial in the chosen forum would “establish . . . oppressiveness

and vexation to a defendant . . . out of all proportion to plaintiff’s convenience,” or when the

“chosen forum [is] inappropriate because of considerations affecting the court’s own

administrative and legal problems,” the court may, in the exercise of its sound discretion, dismiss

the case,’ even if jurisdiction and proper venue are established.” Am. Dredging Co. v. Miller,

510 U.S. 443, 447-48 (1994) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981), in

turn quoting Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947)).

       “The doctrine presupposes the existence of an alternative forum that has jurisdiction over

the parties and the claims.” British Telecommunications PLC v. Fortinet Inc., 424 F. Supp. 3d

362, 367 (D. Del. 2019) (citing Am. Dredging, 510 U.S. at 447 and Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 507 (1947)). ‘“Thus, [a]t the outset of any forum non conveniens inquiry, the court




                                                  2
 Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 4 of 10 PageID #: 457




must determine whether there exists an alternative forum.’” Id. (quoting Piper, 454 U.S. at 254

n.22). Generally, “this requirement will be satisfied when the defendant is ‘amenable to process’

in the other jurisdiction.” Piper, 454 U.S. at 254 (citing Gulf Oil, 330 U.S. at 506–07). In rare

circumstances, however,

               where the remedy offered by the other forum is clearly
               unsatisfactory, the other forum may not be an adequate alternative,
               and the initial requirement may not be satisfied. Thus, for example,
               dismissal would not be appropriate where the alternative dispute
               forum does not permit litigation of the subject matter in dispute.

Piper, 454 U.S. at 254 n.22, 102 S.Ct. 252 (citation omitted).

       Following Piper, the Third Circuit has held that a district court confronted with a motion

to dismiss on forum non conveniens grounds must “first determine whether an adequate forum can

entertain the case.” Windt v. Qwest Commc’ns, Inc., 529 F.3d 183, 189–90 (3d Cir. 2008). The

defendant bears the burden of establishing that an adequate alternative forum exists. Lacey v.

Cessna Aircraft Co., 932 F.2d 170, 180 (3d Cir. 1991). When a defendant invokes forum non

conveniens, the court engages in a four-step inquiry:

               [A] district must first determine whether an adequate alternative
               forum can entertain the case. If such a forum exists, the district court
               must then determine the appropriate amount of deference to be given
               the plaintiff’s choice of forum. Once the district court has
               determined the amount of deference due the plaintiff’s choice of
               forum, the district court must balance the relevant public and private
               interest factors. If the balance of these factors indicates that trial in
               the chosen forum would result in the oppression or vexation to the
               defendant out of all proportion to the plaintiff’s convenience, the
               district court may, in its discretion, dismiss the case on forum non
               conveniens grounds.

Windt, 529 F.3d at 189–90; see also Wilmot, 712 Fed. App’x 202.

III.   DISCUSSION

       Balancing the relevant factors, the Court finds that Jamaica provides an adequate

alternative forum for this action and that any deference given to Plaintiff’s choice of forum is


                                                  3
    Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 5 of 10 PageID #: 458




substantially and sufficiently outweighed by public and private interest factors that favor the

resolution of this action in Jamaica. Accordingly, this case will be dismissed for forum non

conveniens.

        A.     Plaintiff’s Choice of Forum Deserves Less Deference

        A plaintiff’s choice of forum is ordinarily viewed with “a strong presumption of

convenience.” Kisano Trade & Invest, 737 F.3d at 873. “When a plaintiff is foreign, however,

the choice of a United States forum ‘deserves less deference.’” Id. at 874 (quoting Piper Aircraft,

454 U.S. at 256). Although the “touchstone inquiry” for deference is not citizenship, but the

convenience of the forum, the Third Circuit recognizes that “a foreign plaintiff’s choice to bring a

case in the United States is less likely to be based on convenience.” Wilmot, 712 Fed. App’x at

203.

        Plaintiff is a Canadian citizen who resides in Canada, and the events forming the basis of

the instant action are alleged to have taken place in Jamaica. (See D.I. 14 ¶¶ 1 & 8). Presumably,

any such incidents took place in the presence of Jamaican witnesses. Furthermore, the Resort was

owned by Sagicor, a Jamaican entity, and managed by an AJL, a St. Lucian entity with its principal

place of business in Jamaica. (D.I. 14 ¶ 23; D.I. 19-1 ¶¶ 7 & 8). The action’s only connection to

the District of Delaware is that Aimbridge is incorporated in Delaware. 2 There is limited, if any,

evidence that Plaintiff’s choice of forum was based upon convenience and thus, Plaintiff’s choice

is due significantly less deference than the ordinarily-strong presumption of convenience.

See Wilmot, 712 Fed. App’x at 203 (holding that when “alleged injury occurred in Egypt at an

Egyptian hotel, in the presence of witnesses from . . . Egypt . . . [and] the lawsuit’s only connection




2
        Although this Court declines to reach the issue, it bears noting that whether Aimbridge is
        properly a party to this action is disputed by the parties.


                                                  4
    Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 6 of 10 PageID #: 459




to the District of Delaware is that it is the defendants’ place of incorporation,” the District Court

properly found “little basis in convenience” and was within its discretion to “afford that choice

less deference.”).

        B.       Jamaica Provides an Adequate Alternative Forum

        To dismiss a case under the doctrine of forum non conveniens, an adequate alternative

forum must be available. Wilmot, 702 Fed. App’x at 203; see Piper Aircraft, 454 U.S. at 254 n.22

(“At the outset of any forum non conveniens inquiry, the court must determine whether there exists

an alternative forum.”). “Ordinarily, this requirement will be satisfied when the defendant is

‘amenable to process’ in the other jurisdiction.” Piper Aircraft, 454 U.S. at 254 n.22; accord

Wilmot, 712 Fed. App’x at 203 (holding an alternative forum to be available if “all defendants are

amenable to process there”). A forum in which Plaintiff’s claims are cognizable and Defendant is

amenable to service should be declared unsuitable only in the “rare circumstances” where the

remedy provided is “so clearly inadequate or unsatisfactory as to provide no remedy at all.” Id. at

203-04.

        Jamaica is an adequate alternative forum for this lawsuit. United States courts have

recognized Jamaica as a common law jurisdiction with a developed and independent judiciary.

See, e.g., Proyectos Orchimex De Costa Rica, S.A. v. E.I. DuPont de Nemours & Co., 896 F. Supp.

1197, 1201 (M.D. Fla. 1995). The parties do not dispute that Jamaica recognizes claims for both

negligence and fraud, or that a plaintiff may sue an employer for failing to provide competent staff

or remove dangerous staff members. Furthermore, Aimbridge stipulates to jurisdiction in Jamaica.

(D.I. 19 at 10). 3



3
        Plaintiff states that Jamaican courts, regardless of Aimbridge’s consent, “will not exercise
        jurisdiction over foreign corporations and persons who do not have a nexus to Jamaica.”
        (D.I. 21 at 14). Plaintiff’s statement of the law, however, is not followed by the averment,


                                                 5
 Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 7 of 10 PageID #: 460




        Plaintiff’s contention that Jamaica is an inadequate forum because its laws would not

provide her with a trial by jury is inapposite. Multiple courts in this Circuit have held that the right

to a jury trial is not necessary to find an alternative forum adequate. See, e.g., Copia Comm’cns,

LLC v. AMResorts, L.P., No. 16-5575, 2017 WL 4102687, at *9-10 (E.D. Pa. Sept. 11, 2017)

(holding Jamaica to be an adequate alternative forum despite lack of trial by jury); Doe v. Ritz

Carlton Hotel Co., LLC, NO. 14-4423, 2015 WL 221106, at *5 (E.D. Pa. Jan. 14, 2015), aff’d, 666

Fed. App’x 180 (3d Cir. 2016) (holding Cayman Islands to be an adequate alternative forum

despite no right to trial by jury).

        Nor is this Court persuaded by Plaintiff’s contention that Jamaica is an improper forum

because a Jamaican trial would deny her the counsel of her choice – her currently-retained U.S.-

trained counsel. This contention is made without support in the law, and does not sway this Court.

        Thus, the Court holds, in concert with multiple courts both within and outside this circuit,

that Jamaica provides an adequate alternative forum for this action. See, e.g., Seales v. Panamaian

Aviation Co., 356 Fed. App’x 461, 464 (2d. Cir. 2009) (“Jamaica is an adequate alternative

forum.”); Copia Comm’cns, 2017 WL 4102687, at *9-10 (same); Proyectos Orchimex, 896 F.

Supp. at 1201 (same).

        C.      Private Interest Considerations Favor Jamaica as a Forum

        Private interests to be considered in a forum non conveniens analysis include: “the ease of

access to sources of proof; ability to compel witness attendance if necessary; means to view

relevant premises and objects; and any other potential obstacle impeding an otherwise easy, cost-




        let alone evidence, that Jamaican courts would find that Aimbridge lacks a “nexus to
        Jamaica.” On the contrary, Plaintiff’s entire case against Aimbridge relies upon Aimbridge
        having a “nexus” with the Jamaican property in question.


                                                   6
 Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 8 of 10 PageID #: 461




effective, and expeditious trial.” Wilmot, 712 Fed. App’x at 205 (quoting Kisano Trade & Invest,

737 F.3d at 873).

       Analysis of these factors favors Jamaica as a forum. This Court cannot compel the

attendance or testimony of Jamaican witnesses, access sources of proof located in Jamaica, or view

the relevant premises or objects – all of which appear critical to the resolution of this action.

Affidavits indicate that the management agreement between AJL and Sagicor was terminated in

May 2018, leaving Defendants without “any practical or legal method to compel production of

documents and witnesses” from the Resort. (D.I. 19-1). The Court also notes that, regardless of

her citizenship, Plaintiff resides in Canada. Accordingly, Plaintiff will be required to travel

internationally to participate in this lawsuit whether it is in Delaware or Jamaica.

       The courts of Jamaica, ostensibly able to compel testimony and the production of evidence

within Jamaica’s borders, are a superior forum for access to and efficiency of witness testimony,

evidence collection, and the litigation of this action.

       D.      Public Interest Considerations Favor Jamaica as a Forum

       “Public interests include administrative difficulties arising from increasingly overburdened

courts; local interests in having the case tried at home; desire to have the forum match the law that

is to govern the case to avoid conflict of laws problems or difficulty in the application of foreign

law; and avoiding unfairly burdening citizens in an unrelated forum with jury duty.” Wilmot,

712 Fed. App’x at 205.

       Delaware has little, if any, local interest in the resolution of this matter: there are no

allegations that any Delaware resident or citizen was harmed, nor are there any allegations of




                                                   7
    Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 9 of 10 PageID #: 462




conduct that took place in Delaware. 4 Here, a Canadian resident and citizen was allegedly

assaulted in Jamaica by Jamaican residents at a hotel owned by a Jamaican entity and managed by

a St. Lucian entity headquartered in Jamaica. (See generally D.I. 14).

        The United States Supreme Court has stated unequivocally that “there is a local interest in

having localized controversies decided at home.” Piper Aircraft, 454 U.S. at 268. Public interest

regarding the resolution of this incident inures to the setting in which the alleged incident took

place – Jamaica. See Wilmot, 712 Fed. App’x at 205 (finding public interest factors weighing

against the District of Delaware when the subject hotel and incident in question were situated in

Egypt and the plaintiff was a U.K. citizen residing abroad). “Other than being [Defendant’s] place

of incorporation, the District of Delaware has little interest in resolving this case” – particularly

when compared to Jamaica’s interest. Id.

        Additionally, in light of Delaware’s minimal interest in the resolution of this matter, this

Court finds that it would be improper to burden Delaware’s citizens with jury duty related to this

action. See Copia Comm’cns, 2017 WL 4102687, at *13 (“[A] jury of Pennsylvania citizens,

having no interest in having Plaintiff’s claims tried here, should not be burdened with serving on

a jury to resolve this dispute.”).

        This Court finds that the public interest favors Jamaica as a forum.

        E.      Remainder of Defendant’s Motion

        Having found it proper to dismiss this action under the doctrine of forum non conveniens,

this Court declines to address the remainder of Defendant’s motion, and therefore renders no




4
        Plaintiff acknowledges that Defendant, while incorporated under the laws of Delaware,
        maintains its principal place of business in Texas, and that its members are residents of
        Texas and California. (D.I. 14 ¶ 2).


                                                 8
Case 1:19-cv-01762-MN Document 26 Filed 09/21/20 Page 10 of 10 PageID #: 463




finding as to whether Plaintiff has joined all indispensable parties or stated a claim upon which

relief can be granted.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (D.I. 18) is GRANTED on the

basis of forum non conveniens. An appropriate order will follow.




                                               9
